DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A (claims 1-2, 4-5, 7-8, 10-11, 13-14, 16-17 and 19) in the reply filed on July 06, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 7, 8, 10, 11, 13, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2013/0022488 A1), hereinafter Zhang (originally of record in the IDS dated May 11, 2020).

Regarding 1, 2, 4, 5, 7, 8, 10, 11, 13, 14, 16 and 17, Zhang teaches a heat-resistant cast steel in mass percent ([0034]) as described in the below table:
Table
Element
Cl. 1
Cls. 2, 4, 5, 7, 8, 10, 11, {13, 14, 16 & 17}
Zhang [0034]-[0036]*
Rationale to optimize
C
0.55-1.0
0.55-0.8
0.4-0.8
Sufficient to stabilize austenite & to increase high temperature strength and improve castability; limited to avoid decreasing toughness ([0040])

1.5-3.5
1.5-2.5
≤ 3.0
Sufficient to improve oxidation resistance and castability; limited to avoid decreasing toughness ([0041])
Mn
0<Mn≤2

0.5-2.0
Sufficient to stabilize austenite, limited to avoid decreasing tensile strength ([0042])
Cr
22-27

18-23
Sufficient to improve high temperature strength, limited to avoid decreasing toughness ([0044])
Ni
6-11

3.0-8.0
Sufficient to improve high temperature strength, amt. optimized with the amts. Of C, Mn and N in the steel ([0045])
Mo
0<Mo≤0.6

≤ 0.2
Limited to avoid decreasing thermal fatigue characteristics ([0047]) 
S

0<S≤0.2 
{0.1-0.2}
0.03-0.2
Sufficient to enhance machinability; limited to avoid lowering toughness ([0062])
Fe & impurities
Balance

Base
N/A-remainder as base material ([0034])

*Where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kawaura et al. (JP 2004/269979 A machine translation), hereinafter Kawaura.

Regarding claim 19, Zhang teaches each limitation of the heat-resistant cast steel of claim 1, as discussed above.  Zhang does not teach a turbocharger part made of this steel.
Kawaura, in the similar field of endeavor, heat resistant cast steels (Abstract) teaches heat resistant cast steel for use in a turbine wheel (claim 7), which can be used in a turbo charger ([0003]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify Zhang to incorporate heat resistant cast steel for use in a turbine wheel, which can be used in a turbo charger, taught by Kawaura.  The motivation for doing so would have been to provide a material for use in a high temperature environment that has excellent heat resistance ([0002]) and can thereby perform in a turbocharge of an automobile ([0002]-[0003]).  Further, Zhang references Kawaura as related prior art to temperature resistant cast steels in [0004] of Zhang.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

						/HUMERA N. SHEIKH/                                                                       Supervisory Patent Examiner, Art Unit 1784                                                                                                                                 						

/K.A.C./Examiner, Art Unit 1784